DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: the claim recites “the authenticator” this limitation lacks proper antecedent basis in the claim. {Note: suggested language: “start the application when the user is authenticated as an authorized user”}
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6,8-12-14, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gervautz et al. (US 2014/0267770).
As to Claim 1, Gervautz et al. discloses A display terminal including a photographing device, the display terminal comprising: 
a processor (fig.3) which when executing at least one program configures the processor to: 
analyze an image captured by the photographing device (fig.3, 5-9; para.0067-0068, 0070-0071-The image capture module 362 can be configured to provide the captured images to the image identification module 364 to provide the image identification module 364 the opportunity to identify one or more objects within the image or images captured by the camera 215 of the mobile device 120; para.0083),
 extract a real object on the image which exists an external field (figs.5-9; para.0052,0069,0072-0075-The image identification module 364 can also be configured to compare the image of an object to the contents of the object database 350 to identify the object and/or object type of an object in the image; para.0079, 0083,0115 {identification of an object in the image}), 
use region information that is information of an image region corresponding to the real object to search an icon figure matching the real object (figs.5-9; para.0052,0069,0071- the image identification module 364 can be configured to recognize certain icons, symbols, or other markings that indicate that an object on which the icon, symbol, or other marking is visible {icon, symbol or marking visible on object is read as icon figure} is associated with one or more applications that can be executed on the mobile device 120. If such an icon, symbol, or other marking is identified in an image captured by the camera 215 {read as information of image region corresponding to the real object}, the image identification module 364 can be configured to identify the object that is associated with the icon, symbol, or other marking ; 0077-0078; The image identification module 364 can be configured to select one or more applications associated with an object or a type of object by searching the object-application database 355 and/or obtaining the application content from the application portal server 145 directly or indirectly through the visual search server 125. The object application-database 355 can be configured to provide a mapping between objects and/or types of objects and applications associated with those objects; para.0093, 0120, 0125), and 
when the icon figure matching the real object is present, specify the icon figure as an icon related to the real object (figs.5-9; para.0069-If such an icon, symbol, or other marking is identified in an image captured by the camera 215 {match is present}, the image identification module 364 can be configured to identify the object that is associated with the icon, symbol, or other marking {the identified object read as icon related to the real object, where the object is associated with an application that can be launched (icon)) ; para.0072-The image identification module 364 can also be configured to compare the image of an object to the contents of the object database 350 to identify the object and/or object type of an object in the image and to identify which, if any, applications are associated with the object and/or object type in the image; para.0101,0111-0112,0120-0122,0125-0126,0130-0133); and 
start an application associated with the icon in response to an instruction by a user to select the icon as specified (figs.5-9; para.0077-0079, 0120-0122,0139; user select desired application associated with object or object type from the object-application database) 


As to Claim 2, Gervautz et al. disclose wherein the processor is further configured to.  display the icon as specified on a display device of the display terminal, (para.0069, 0071,0101,) and receive an execution instruction with respect to the icon as displayed (para.0101, 0122,039); and upon receiving the execution instruction, the processor is configured to start the application associated with the icon (para.0099-0101,0122,0133,0139)

As to Claim 3, Gervautz et al. disclose wherein the processor is further configured to display, when the icon as specified comprises a plurality of icons, the plurality of icons on a display device of the display terminal (para.0068, 0086, 0098,0101- list of applications displayed), and receive a selection instruction with respect to one icon from among the plurality of icons as displayed (para.0086,0096,0101- user may select an application from the list of applications or may be automatically select by the application launcher); and start the application associated with the one icon that has been selected by the selection instruction (para.0086,0098- selected application is launched).  

As to Claim 4, Gervautz et al. discloses wherein the processor is further configured to: when there is a plurality of applications associated with the icon as specified, display application icons that are data for identifying each of the plurality of applications on a display device of the display terminal (para.0086, 0098,0101- list of applications displayed), and receive a selection instruction with respect to one application icon from among the application icons as displayed (para.0086,0096,101- user may select an application from the list of applications or may be automatically select by the application launcher); and start one of the plurality of applications identified by the one application icon that has been selected by the selection instruction (para.0086,0098,0101- selected application is launched).  

As to Claim 5, Gervautz et al. discloses an icon database configured to register in advance, for the icon, shape information of the icon and a content of processing of the application associated with the icon (para.0072,0076,0120), wherein the processor is further configured to collate the region information with the content registered in the icon database so as to specify the icon that matches the content as a relevant icon (para.0076,0096,0120,)
  
As to Claim 6, Gervautz et al. discloses wherein when the icon comprises a plurality of icons, the processor is further configured to use predetermined auxiliary information to reduce the number of the plurality of icons to be collated in the icon database (para.0068,0072-0074,0081-0082,0112,0120).

As to Claim 8, Gervautz et al. discloses wherein the auxiliary information is current location information of the display terminal acquired by a location information acquisition device provided in the display terminal (para.0081,0087). 

As to Claim 9, Gervautz et al. discloses wherein the real object is at least one of a figure and a character string (para.0069).

As to Claim 10, Gervautz et al. discloses a communication interface configured to perform data communication with an external device (para.0062), wherein the processor is further configured to, when the application associated with the icon specified is not registered in a storage device of the display terminal, download the application through the communication interface (para fig.3-9; para.0088, 0099-0100, 0131, 133, 0136).

As to Claim 11, Gervautz et al. discloses wherein the processor is further configured to: authenticate a user of the display terminal (para.0088-user information may be requested before user download an application); and start the application when the authenticator authenticates that the user as an authorized user (para.0088- when application is downloaded, the application may be automatically launched by application launcher module or upon selection by user).

As to Claim 12, Gervautz et al. discloses wherein the processor is further configured to: receive an instruction to perform analysis (para.0069- image identification module 364 attempt to identify objects may be triggered by a user command or can be automatically triggered when an icon, symbol, or other markings on an object is recognized by the image identification module 364); and when receiving the instruction analyze the image (para.0069).

As to Claim 13, Gervautz et al. discloses wherein the processor is further configured to: receive a signal from an outside (para.0069-user command or input to identify an object); and when receiving a signal of a predetermined type analyze the image (para.0069- image identification module 364 attempt to identify objects may be triggered by a user command or can be automatically triggered when an icon, symbol, or other markings on an object is recognized by the image identification module 364).

As to Claim 14, Gervautz et al. discloses wherein the display terminal is a head mounted display (para.0061). 

As to Claim 15, Gervautz et al. discloses An application control system including a display terminal and a server connected to the display terminal through a network, the application control system comprising: a photographing device (fig.3- camera 215); a storage device (fig.3- memory 260); and a processor (fig.3) which when executing at least one program configures the processor to: 
analyze an image captured by the photographing device (fig.3, 5-9; para.0067-0068, 0070-0071-The image capture module 362 can be configured to provide the captured images to the image identification module 364 to provide the image identification module 364 the opportunity to identify one or more objects within the image or images captured by the camera 215 of the mobile device 120; para.0083), extract a real object on the image which exists in an external field (figs.5-9; para.0052,0069,0072-0075-The image identification module 364 can also be configured to compare the image of an object to the contents of the object database 350 to identify the object and/or object type of an object in the image; para.0079, 0083,0115 {identification of an object in the image})
 use information of an image region corresponding to the real object search an icon figure matching the real object (figs.5-9; para.0052,0069,0071- the image identification module 364 can be configured to recognize certain icons, symbols, or other markings that indicate that an object on which the icon, symbol, or other marking is visible {icon, symbol or marking visible on object is read as icon figure} is associated with one or more applications that can be executed on the mobile device 120. If such an icon, symbol, or other marking is identified in an image captured by the camera 215 {read as information of image region corresponding to the real object}, the image identification module 364 can be configured to identify the object that is associated with the icon, symbol, or other marking ; 0077-0078; The image identification module 364 can be configured to select one or more applications associated with an object or a type of object by searching the object-application database 355 and/or obtaining the application content from the application portal server 145 directly or indirectly through the visual search server 125. The object application-database 355 can be configured to provide a mapping between objects and/or types of objects and applications associated with those objects; para.0093, 0120, 0125), and 
when the icon figure matching the real object is present, specify the icon figure as an icon related to the real object (figs.5-9; para.0069-If such an icon, symbol, or other marking is identified in an image captured by the camera 215 {match is present}, the image identification module 364 can be configured to identify the object that is associated with the icon, symbol, or other marking {the identified object read as icon related to the real object, where the object is associated with an application that can be launched (icon)) ; para.0072-The image identification module 364 can also be configured to compare the image of an object to the contents of the object database 350 to identify the object and/or object type of an object in the image and to identify which, if any, applications are associated with the object and/or object type in the image; para.0101,0111-0112,0120-0122,0125-0126,0130-0133); 
determine whether an application associated with the icon as specified is stored in the storage device (figs.3, 5-9; para.0077-0079, 0131-0132- search the local object-application database 355 to determine application associated with the object), and 
when determining that the application is stored, start the application in response to an instruction by a user to select the icon (figs.5-9; para.0077-0079, 0120-0122,0139; user select desired application associated with object or object type from the object-application database); and 
acquire the application from the server when determining that the application is not stored in the storage device (fig.3-9; para.0088, 0131, 133; if application is not available on the mobile device 120, the application acquisition module 368 may access an application server associated with the mobile device that provides applications that can be executed on the mobile device).

As to Claim 17 is a method claim drawn to the apparatus of Claim 1 and is rejected for the same reasons as set forth above.

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gervautz et al. (US 2014/0267770) in view of Rekimoto (US 2013/0055130).
As to Claim 7, Gervautz et al. does not expressly disclose wherein the auxiliary information is obtained from a QR code nearest to the real object.  
Rekimoto discloses where a visual ID, which may be a two-dimensional bar code, may be pasted on an object (para.0065-0066, 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed of Gervautz et al., with the teachings of Rekimoto, the motivation being to provide visual ID for recognizing situations, such as position and object in the real world (Rekimoto-para.0065).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gervautz et al. (US 2014/0267770).
As to Claim 16, Gervautz et al. disclose further comprising a portable terminal that transmits and receives data to and from the display terminal by [near field communication], wherein the display terminal is a head mounted display (para.0061), the application control system further includes: a communication interface for transmitting and receiving data to and from the portable terminal (para.0062), and the processor is further configured to: when the icon as specified comprises a plurality of icons, transmit each of the plurality of icons to the portable terminal through the communication interface (para.0068, 0086, 0088-0089, 0093, 0098,0101- applications obtained from the application server), and receive a selection instruction with respect to one icon from among the plurality of icons received from the portable terminal through the communication interface (para.0086, 0088-0089, 0098,00131,0133; user may select an application from the list of applications or may be automatically select by the application launcher); and start the application associated with the one icon that has been selected by the selection instruction (para.0086, 0088, 0098, 0131, 133 -selected application is launched).
Gervautz et al. does not expressly disclose near field communication. However, Gervautz et al. disclose where a communication controller can be configured to allow the mobile device 120 send and/or receive data wirelessly using one or more other wireless protocols, such as Bluetooth, ZigBee (para.0062).
Thserefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gervautz et al by implementing near field communication, since in doing so would not have modified the operation of the device, yielding predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15,17 have been considered but are moot because new ground of rejections are applied as necessitated by amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627